In the
                  Missouri Court of Appeals
                               Western District
STATE OF MISSOURI,                             )
                                               )
                 Respondent,                   )   WD75878
                                               )
v.                                             )   OPINION FILED: January 14, 2014
                                               )
HECTOR C. CASTRO,                              )
                                               )
                  Appellant.                   )

                 Appeal from the Circuit Court of Cole County, Missouri
                           The Honorable Jon E. Beetem, Judge

     Before Division Three: Karen King Mitchell, Presiding Judge, Lisa White Hardwick,
                              Judge and Gary D. Witt, Judge


         This is an appeal from a felony conviction in a court-tried case. In March of 2006,

Hector C. Castro ("Castro") was charged with felony possession of a controlled substance

(cocaine) in violation of section 195.202 (RSMo Supp. 2006). Because this appeal is

moot, we must dismiss.

         Castro initially pled guilty, received a suspended imposition of sentence and was

ordered to serve five years of supervised probation. In June of 2011, Castro filed a

motion to set aside his plea of guilty. In July of 2011, Castro successfully completed the

five-year probation period. Shortly thereafter, Castro was allowed to withdraw his guilty
plea and requested a jury trial. Castro subsequently waived his right to a jury trial and a

bench trial occurred. The Circuit Court of Cole County found Castro guilty of possession

of a controlled substance and sentenced him to pay a fine of $100. Castro voluntarily

paid the fine in full the day after he was sentenced and then filed his notice of appeal one

week later.

       Castro alleges one point of error based on the trial court's denial of his motion to

suppress evidence found during a search of his person and on the overruling of his

objections to that same evidence at trial. The State argues that we cannot reach the issue

presented because the appeal is moot.         The legal file indicates that, following his

conviction, Castro paid the fine without first protecting his right to appeal.

       Before we proceed to the merits of Castro's arguments, we must first determine

sua sponte if we have authority to review the issue presented. Westcott v. State, 361
S.W.3d 468, 471-472 (Mo. App. W.D. 2012) (citations omitted). Pursuant to State v.

Welch, an appeal must be dismissed in a criminal case in which the sentence consists

solely of the payment of a fine and court costs, where the defendant voluntarily pays the

fine before taking some steps to protect his right to appeal. 701 S.W.2d 770, 771 (Mo.

App. E.D. 1985). "Under these circumstances, the state is no longer an interested party

and the issues are moot." Id. In order to preserve any issue for appeal in a criminal case

where the sentence consists of a fine and costs, the defendant must make payment of the

fine under circumstances that record the payment as not voluntarily made, if payment

occurs before appeal. State v. Hamm, 807 S.W.2d 692, 692 (Mo. App. W.D. 1991)



                                              2
(citing Welch, 701 S.W.2d at 771)); see also State v. Brightman, 388 S.W.3d 192, 203

(Mo. App. W.D. 2012).

       In response, Castro merely argues, without any citation to authority, that it would

be a manifest injustice to apply these prior cases to a felony offense. When an argument

is made without citation to any authority and no explanation is provided for the absence

of authority, the point is deemed waived or abandoned. State v. Wadlow, 370 S.W.3d
315, 321 n.6 (Mo. App. S.D. 2012).

       Castro also argues that the prior cases are inapplicable because the record in this

matter reflects only that he paid his fine prior to appeal, but does not indicate that the

court costs were paid. Castro's argument overlooks the unique procedural posture of this

case, where he had previously pled guilty, received probation and paid the court costs

over five years prior to that guilty plea being set aside and this trial taking place. He

would not be required to pay the court costs a second time, when they were paid after his

prior plea of guilty.

       In this matter, Castro paid the fine prior to filing his notice of appeal. He did not

request a stay on its payment from the trial court, pending appeal. He did not file an

appeal bond in lieu of the payment of the fine. He did not make any record that he was

paying the fine under protest or that his payment was anything less than voluntary.




                                             3
      Having failed to take the steps necessary to protect his right to appeal, the appeal

is dismissed as moot.




                                         __________________________________
                                         Gary D. Witt, Judge


All concur




                                           4